UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
NORMAN MERO,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 11-0817 (ABJ)
                                    )
CITY SEGWAY TOURS OF                )
WASHINGTON DC, LLC, et al.,         )
                                    )
                  Defendants.       )
____________________________________)


                                  MEMORANDUM OPINION

       Plaintiff Norman Mero brings this action against defendant City Segway Tours of

Washington, D.C., LLC (“CST”), arising from injuries that plaintiff allegedly incurred while

participating in CST’s guided tour of Washington, D.C., using Segway personal transportation

vehicles. After previous rounds of dispositive motions, the only count remaining in this action

asserts a common law negligence claim. Defendant has moved for summary judgment on the

grounds that: (1) the claim is barred by the liability waiver plaintiff signed; (2) defendant did not

breach a duty of care owed to plaintiff; (3) plaintiff was contributorily negligent; and (4) plaintiff

assumed the risk. Def.’s Mem. in Support of its Mot. for Summ. J. [Dkt. # 49-2] (“Def.’s Mot.

for Summ. J.”). Because the claim is barred by the liability waiver, the Court will grant

defendant’s motion for summary judgment.

                                         BACKGROUND

       I.      Factual Background

       On May 21, 2010, plaintiff participated in one of defendant CST’s guided tours of

Washington, D.C. (“the District”), in which visitors traverse the city while riding on Segway
vehicles. This action arises from a collision between plaintiff and another tour participant that

left plaintiff with a fractured right arm. 1 The following facts are uncontested, except where

noted.

         Upon booking his Segway tour with defendant, plaintiff received an email that confirmed

his reservation and payment, and that included the meeting point, directions, tips, and the

cancellation policy for the tour. Confirmation Email [Dkt. # 49-16] at 2–4; 2d Am. Compl. ¶ 14.

The email also advised plaintiff to arrive fifteen minutes early for the scheduled tour in order to

“fill out necessary paperwork,” and informed him that each member of his party “[would] be

required to complete and sign a liability waiver form.” Confirmation Email at 3. Plaintiff signed

the liability waiver form on the day of his scheduled tour before the tour commenced. Release

and Indemnification Agreement [Dkt. # 49-9] (“the Agreement”); Mero Dep. [Dkt. # 49-4] at

139:8–25, October 28, 2011.

         Once the tour was underway, the guide directed the group to form an arrangement called

“buddy buddy,” in which two Segway riders pair up and ride parallel to one another. Mero Dep.

at 159:9–15; Chamberlain Dep. [Dkt. # 49-6] at 17:8–13, November 30, 2011; D’Arcangelo Dep.

[Dkt. # 49-7] at 20:9–14, October 21, 2011; 2d Am. Compl. ¶ 24; Pl.’s Mem. Supporting his

Resp. in Opp. to Def.’s Mot. for Summ. J. [Dkt. # 50] (“Pl.’s Opp. to Summ. J.”) at 4. Plaintiff

claims that the arrangement had not been previously demonstrated to the group. 2d Am. Compl.

¶¶ 24–25. While riding in the buddy buddy arrangement, plaintiff’s Segway collided into

another Segway, and plaintiff fell to the ground. Chamberlain Dep. at 17:20–18:5; D’Arcangelo

Dep. at 20:9–14. Based on those facts, plaintiff alleges that the tour company was negligent “in


1      The facts and the procedural history of this case are described in more detail in the
Court’s first and second Memorandum Opinions. Mem. Op. [Dkt. # 25] (“Mem. Op.”); Mem.
Op. [Dkt. # 35] (“2d Mem. Op.”).


                                                2
its failure to provide properly trained tour guides and proper training to the Plaintiff” and

grossly negligent in “the manner in which the tour was conducted,” specifically the “decision to

travel in tandem; failure to provide proper training to the Plaintiff and failure to provide properly

trained staff.” 2d Am. Compl. ¶¶ 41–42 (emphasis in original).

       Plaintiff has also blamed the collision on the vehicle itself; he claims that an “unexpected

machine reaction,” caused the Segway to stop abruptly and throw him to the ground. 2d Am.

Compl. ¶ 29–30; Pl.’s Opp. to Summ. J. at 5. He further claims that had the “InfoKey” piece of

the Segway been visible to him at the time of lateral impact, he would have been able to safely

stop the machine before it abruptly discharged him. Pl.’s Opp. to Summ. J. at 10. Defendant

rejects this hypothesis and maintains that the collision itself caused the fall and resulting injuries.

Def.’s Mot. for Summ. J. at 29–30. Defendant has also proffered evidence from witnesses who

testified that plaintiff was showing off and horsing around on his Segway, and that immediately

prior to his accident he had been swerving in the direction of the Segway next to him. Faria Dep.

[Dkt. # 49-8] at 19:8–20:24, October 21, 2011 (stating that plaintiff was acting “show-offy” and

“cocky,” that his antics on the Segway made her nervous, and that he was “swerving closer and

closer to his significant other” when their Segways collided); D’Arcangelo Dep. at 18:15–20:14

(stating that plaintiff was “fooling around,” “horsing around,” that his behavior “seemed

immature,” and that he was swerving “closer and closer to [his partner’s Segway] and eventually

the wheels touched and that is when the accident occurred.”)

       II.     Procedural Background

       Plaintiff filed his original complaint in this action against defendants City Segway Tours

of Washington D.C., LLC, and City Segway Tours in the Superior Court for the District of

Columbia on April 11, 2011, [Dkt. # 1-1], and defendants removed it to this Court on May 2,



                                                  3
2011, [Dkt. # 1].     Plaintiff later filed an amended complaint, which asserted claims of

negligence, breach of contract, and misrepresentations. Verified Amended Complaint [Dkt.

# 16] (“Am. Compl.”). On November 28, 2011, the Court granted in part and denied in part a

partial motion to dismiss or, in the alternative, for summary judgment, filed by defendants.

Order [Dkt. # 24]. The Court dismissed plaintiff’ breach of contract claim with prejudice. Id.

       On December 23, 2011, plaintiff moved for leave to file a second amended complaint.

Pl.’s Mot. for Leave to File 2d Am. Compl. [Dkt. # 26]. In its June 7, 2012 Memorandum

Opinion, the Court denied plaintiff leave to add two additional defendants to the case and to

assert proposed counts for breach of contract and products liability. 2 2d Mem. Op. at 15. But

the Court granted plaintiff leave to assert a claim for breach of warranty limited to the issue of

whether defendant breached the warranty of merchantability, and to assert a count for

misrepresentation with limitations that the Court had addressed in its first Memorandum

Opinion. Id. at 10, 15.

       Plaintiff filed his second amended complaint on June 21, 2012, asserting counts of

negligence, breach of contract, misrepresentation, breach of warranty, and products liability. 2d

Am. Compl. [Dkt. # 37]. Defendant answered the complaint, [Dkt. # 38], and on the same day, it

filed a motion to strike immaterial allegations of the complaint and a partial motion to dismiss or,

in the alternative, for summary judgment, as to Count III (misrepresentation) and Count IV

(breach of warranty). [Dkt. # 39] (“Def.’s Mot. to Strike”). Plaintiff filed oppositions to the

motion to dismiss, the motion to strike, and the motion for summary judgment. [Dkt. # 43–45].

After an August 30, 2012 motion hearing, the Court granted in part and denied in part the motion


2       The proposed second amended complaint attempted to reassert the breach of contract
claim, Ex. 1 to Pl.’s Mot for Leave [Dkt. # 26-1] at 14–16, despite the Court’s prior dismissal of
the claim with prejudice. Mem. Op. at 13. Accordingly, the Court denied plaintiff leave to
assert the claim in his second amended complaint. 2d Mem. Op. at 15.
                                                 4
to strike and denied the motion to dismiss. Minute Entry (Aug. 30, 2012). The Court also

directed plaintiff to file a supplemental response to the motion for summary judgment by

September 14, 2012. Id. Plaintiff filed his supplemental response on September 16, 2012, [Dkt.

# 47], and defendant filed a supplemental reply on September 26, 2012. [Dkt. # 48].

       On October 10, 2012, the Court granted defendant’s partial motion for summary

judgment on the Misrepresentation and Breach of Warranty Counts (Counts III and IV) in an oral

ruling, Minute Entry (Oct. 10, 2012), because plaintiff had failed to come forward with any

evidence to show that the absent “InfoKey” played any role in the collision. Defendant has now

moved for summary judgment on the only remaining count, Count I, which alleges negligence.

Def.’s Mot. for Summ. J. [Dkt. # 49].

                                  STANDARD OF REVIEW

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party seeking summary judgment bears the “initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted). To defeat

summary judgment, the non-moving party must “designate specific facts showing that there is a

genuine issue for trial.” Id. at 324 (internal quotation marks omitted). The existence of a factual

dispute is insufficient to preclude summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986). A dispute is “genuine” only if a reasonable fact-finder could find for the

non-moving party; a fact is only “material” if it is capable of affecting the outcome of the


                                                5
litigation. Id. at 248; Laningham v. U.S. Navy, 813 F.2d 1236, 1241 (D.C. Cir. 1987). In

assessing a party’s motion, the court must “view the facts and draw reasonable inferences ‘in the

light most favorable to the party opposing the summary judgment motion.’” Scott v. Harris, 550

U.S. 372, 378 (2007) (alterations omitted), quoting United States v. Diebold, Inc., 369 U.S. 654,

655 (1962) (per curiam).

                                           ANALYSIS

I.     The Agreement between plaintiff and defendant bars plaintiff’s negligence claim as
       a matter of law

       “[A] release is a form of contract, and the rules of contract construction govern its

interpretation. . . . Where the terms of the document leave no room for doubt, the effect of the

release can be determined as a matter of law.” GLM P’ship v. Hartford Cas. Ins. Co., 753 A.2d

995, 998 (D.C. 2000) (internal quotation marks omitted) (holding that an insured’s release of all

negligence claims against the insurer barred the insured’s negligence suit as a matter of law). 3

       A. The Agreement is enforceable

       To be enforceable, a liability waiver “must be spelled out with such clarity that the intent

to negate the usual consequences of tortious conduct is made plain.” Maiatico v. Hot Shoppes,

Inc., 287 F.2d 349, 351 (D.C. Cir. 1961); see also Moore v. Waller, 930 A.2d 176, 181 (D.C.

2007) (“A fundamental requirement of any exculpatory provision is that it be clear and

unambiguous.”). While a valid waiver could bar a negligence claim, District of Columbia courts

have adopted the position of the Restatement of Contracts that liability waivers “are not

recognized to exempt a party from recklessly or intentionally caused harms.” Wright v. Sony



3      The parties have agreed, and this Court believes it is appropriate, that District of
Columbia law applies to this case. See 2d Am. Compl. ¶ 40; Def.’s Mot. for Summ. J. at 5;
Mem. Op. at 5 n.1; see also Radosti v. Envision EMI, LLC, 717 F. Supp. 2d 37, 59 (D.D.C.
2010).
                                                 6
Pictures Entm’t, Inc., 394 F. Supp. 2d 27, 33 (D.D.C. 2005) (applying District of Columbia law),

citing Restatement (Second) of Contracts § 195(1) (1981); see also Carleton v. Winter, 901 A.2d

174, 181 (D.C. 2006) (“‘Courts do not enforce agreements to exempt parties from tort liability if

the liability results from that party’s own gross negligence, recklessness, or intentional

conduct.’”), quoting Corbin on Contracts § 85.15, 455 (2003). Thus, a court applying D.C. law

will only enforce a liability waiver if it clearly and unambiguously expresses an intent to release

the party from liability for tortious conduct, and to the extent the conduct is not grossly

negligent, reckless, or intentional in nature. See Wright, 394 F. Supp. 2d at 32–33.

           1. The language of the Agreement was clear and unambiguous

       The one-page liability waiver that plaintiff signed on May 21, 2010 – the day of his

Segway tour – is entitled “Release and Indemnification Agreement,” and it states:

              . . . I do hereby waive, release, acquit, and forever discharge the CST
       Indemnitees from any and all losses, claims, suits, causes of actions, etc. for
       property damages, personal injuries, or death I may suffer or sustain while riding
       or operating the Segway, whether arising from my own acts, actions, activities
       and/or omissions or those of others, except only those arising solely from the gross
       negligence of the CST Indemnitees.

               My agreement to indemnify and my release of the CST Indemnitees as
       stated herein shall encompass all losses, claims, suits, causes of actions, etc.,
       excepting only those with respect to which it is determined that the grossly
       negligent act(s) of any of the CST Indemnitees was the sole proximate cause
       thereof, and, except as so limited, includes circumstances and events with respect
       to which it is alleged or determined that the negligent acts or omissions of any of
       the CST Indemnitees may have been jointly and concurrently, with myself or
       others, the proximate cause of the losses, claims, suits, actions, etc. I understand
       and acknowledge that this indemnification and release will apply even in
       circumstances where a CST Indemnitee may be indemnified against or released
       and absolved from the consequences of their own negligence. 4

4       On June 28, 2009, plaintiff and his two sons took a Segway tour of Chicago with City
Segway Tours of Chicago, LLC. Mero Dep. at 68:5–15. Prior to the tour, plaintiff signed a
similar Release and Indemnification Agreement three times, once on his own behalf and twice on
behalf of his minor sons. Id. at 69:10–18, 93:4–95:7. Thus, upon executing the form for his
May 21, 2010 tour, he had signed a Release and Indemnification Agreement a total of four times.

                                                7
The Agreement at 1 (emphasis in original). The “CST Indemnitees” are defined as “CST and its

members, officers, agents, employees, guides, contractors, and other representatives.” Id.

       In Moore v. Waller, the District of Columbia Court of Appeals upheld the enforceability

of a liability waiver that the plaintiff had signed as part of a membership agreement with a fitness

center, and found that it barred the plaintiff’s recovery for injuries he had sustained when a

kickboxing instructor struck a punching bag that was braced against the plaintiff’s body. 930

A.2d at 177. The release stated that the plaintiff “‘fully and forever releases and discharges the

[defendant] . . . from any and all claims, damages, demands, rights of action, or causes of

action . . . including those which ar[o]se out of the negligence of the [defendant].” Id. at 178

(emphasis added).

       In determining that the waiver was sufficiently clear and ambiguous, the court

emphasized a number of factors. Specifically, the court relied on the prominence of the title

“WAIVER AND LIABILITY,” spelled out in capital letters; the fact that the plaintiff had signed

his initials next to the written statement “[t]he member, by initialing below, acknowledges that

he/she has carefully read this waiver and release and fully understands that it is a waiver and

release of liability . . .”; and the conspicuousness of the waiver language as a release of liability.

See id. at 181. In addition, the court found that the injuries that the plaintiff had allegedly

suffered were “reasonably within the contemplation of the parties.” Id. Given these factors, the

court found that the language expressly releasing the defendant from negligence claims clearly

and unambiguously evinced the intent of the parties to release the defendant from the type of

tortious conduct at issue in the case. Id.

       As in Moore, the Agreement in this case clearly and unambiguously releases CST from

liability for the type of negligence alleged. The Agreement is a concise one-page document with

                                                  8
the title, “Release and Indemnification Agreement,” conspicuously appearing at the top of the

page in capital letters and bold typeface. In addition, the language that releases CST from

liability appears in bold typeface and italics. Plaintiff accepted the terms of the Agreement by

signing his name at the bottom of the page.

       Furthermore, the injuries that plaintiff has allegedly suffered were “reasonably within the

contemplation of the parties” at the time the Agreement was made. See Moore, 930 A.2d at 181.

In fact, they were expressly contemplated in the Agreement itself. The Agreement states that

“riding a Segway will . . . expose [the rider] to various hazards and risks, including . . . risk of

collision with pedestrians, vehicles, [and] other riders . . . which present . . . the risk that [the

rider] could fall . . . suffer contusions, lacerations, sprains, [and] factures.” The Agreement at 1.

That is exactly what plaintiff alleges to have occurred – he collided with another Segway rider,

fell off his Segway, and suffered injuries including fractures. 5 2d Am. Compl. ¶¶ 29, 33.

       As in Moore, plaintiff specifically agreed to release defendant from causes of action

arising from its negligence. The Agreement at 1. The agreement expressly waives CST’s

liability for “all losses, claims, suits, causes of actions, etc. for property damages, personal



5        Plaintiff asserts that “non-intuitive risks” – namely defendant’s failure to warn him of the
Segway’s “safety shutdown process” and “to provide the promised adequate training on the
utility of the info key” – were the cause of his injuries. Pl.’s Opp. to Summ. J. at 5, 10–11, 18.
He argues that failure to disclose these “non-intuitive risks” renders the Agreement
unenforceable. See id. at 17–18. The problem with this argument is twofold. First, the Court
already granted summary judgment on plaintiff’s misrepresentation and breach of warranty
claims precisely because plaintiff had not shown that the “non-intuitive risk” posed by the
missing InfoKey was the cause of his fall and resulting injuries. See Young Dep. [Dkt. # 49-5]
102:1–4, 102:25–103:2 (plaintiff’s own expert stating that “even with the infokey present it’s
still possible that the accident could have occurred exactly as it was,” and “I don’t believe it had
anything to do with the cause [of the fall]”). Second, since plaintiff’s own expert conceded that
plaintiff would not have fallen had his Segway not collided with another, Young Dep. at 84:23–
85:7, and since the injuries were caused by the fall, the Court finds that the risk of incurring
exactly the type of injury that plaintiff incurred was “reasonably within the contemplation of the
parties,” and was indeed expressly disclosed in the Agreement.
                                                 9
injuries or death I may suffer or sustain while riding or operating the Segway, whether arising

from my own acts, actions, activities and/or omissions or those of others, except only those

arising solely from the gross negligence of the CST Indemnities.” Id. This language is clear

enough to encompass the remaining allegations in the complaint.

       Indeed, courts applying District of Columbia law have upheld liability waivers that were

less specific than the Agreement before the Court, including those with terms that did not

expressly foreclose causes of actions arising from negligence. See Wright, 394 F. Supp. 2d at 30,

34 (applying District of Columbia law) (finding that a waiver wherein plaintiff agreed not to

bring a legal action “‘on any legal theory’” was sufficient to bar a claim for negligence);

Potomac Plaza Terraces, Inc. v. QSC Prods., Inc., 868 F. Supp. 346, 354–55 (D.D.C. 1994)

(“although defendant’s liability disclaimer does not specifically refer to negligence

claims . . . [its] language is sufficiently broad and sweeping to encompass losses by negligence”);

Moses-Ecco Co. v. Roscoe-Ajax Corp., 320 F.2d 685, 687–88 (D.C. Cir. 1963) (holding that

broad language to indemnify against “any loss . . . arising or resulting from the performance of

this contract” was sufficiently clear in its intent to bar claims arising from defendant’s

negligence).

       The Appellate Court of Illinois recently examined whether the exact liability waiver at

issue in the instant case foreclosed a plaintiff from bringing a negligence action against City

Segway Tours of Chicago to recover for injuries suffered on a Segway tour there. Hamer v. City

Segway Tours of Chicago, LLC, 930 N.E.2d 578, 580 (Ill. App. Ct. 2010). Illinois law, which

instructs courts to “construe the [liability waivers] strictly against the parties they benefit,”

requires that “[the waivers] . . . spell out the intention of the parties with great particularity and

will not be construed to defeat a claim which is not explicitly covered by their terms.” Id. at 581



                                                 10
(internal quotation marks omitted). Thus, to enforce a waiver of liability, Illinois law requires

considerably more clarity than District of Columbia law with respect to “the type of activity,

circumstance, or situation that [the waiver] encompasses and for which the plaintiff agrees to

relieve the defendant from a duty of care.” Hamer, 930 N.E.2d at 581, quoting Evans v. Lima

Lima Flight Team Inc., 869 N.E.2d 195, 203 (Ill. App. Ct. 2007) (internal quotation marks

omitted). Despite the high bar for enforcement in Illinois, the Hamer court upheld the liability

waiver as sufficiently clear and unambiguous to foreclose plaintiff’s negligence claim as a matter

of law. See Hamer, 930 N.E.2d at 581. Although Illinois law is not binding on this Court, it

finds the Hamer holding instructive in that a court employing a more exacting standard than this

Court is required to apply upheld the exact liability waiver at issue here to foreclose the same

type of negligence action presented here. Accordingly, and for all of the reasons stated above,

the Court finds that the liability waiver that plaintiff signed was sufficiently clear and

unambiguous in expressing the parties’ mutual intent to relieve defendant of liability for the

negligence that plaintiff has alleged in his second amended complaint.

II.    Plaintiff’s gross negligence and recklessness claims fail 6

       Because District of Columbia law prohibits release from liability for grossly negligent,

reckless, or intentional acts, the Agreement will not be held to indemnify defendant with respect

to such conduct. However, since plaintiff does not assert in his complaints that defendant

intentionally caused his injuries, nor does he bring any claims against defendant for intentional




6       Although plaintiff does not set forth separate counts for gross negligence or recklessness
in his second amended complaint, the Court will consider both claims because the Count in the
second amended complaint that is labeled “Negligence” also addresses gross negligence and
recklessness. See 2d Am. Compl. ¶¶ 42–44.


                                               11
torts, the Court will consider only whether he has shown that defendant acted recklessly or with

gross negligence. See 2d Am. Compl. ¶ 42.

       District of Columbia law defines gross negligence as “such an extreme deviation from the

ordinary standard of care as to support a finding of wanton, willful and reckless disregard or

conscious indifference for the rights and safety of others.” District of Columbia v. Walker, 689

A.2d 40, 44–45 (D.C. 1997). 7 This standard implies “that the actor has engaged in conduct so

extreme as to imply some sort of bad faith.” Id. A court will find gross negligence when “the

actor acted in such disregard of a risk so obvious that the actor must be taken to be aware of it

and so great as to make it highly probable that harm would follow.” Id. (internal quotation

marks omitted). Similarly, recklessness is misconduct requiring “‘a conscious choice of a course

of action, either with knowledge of the serious danger to others involved in it or with knowledge

of facts that would disclose this danger to any reasonable person.’” In re Romansky, 825 A.2d

311, 316 (D.C. 2003), quoting 57 Am. Jur. 2d Negligence § 302 (1989).

       Plaintiff sprinkles the terms “gross negligence” and “recklessness” throughout his

pleadings, see, e.g., 2d Am. Compl. ¶¶ 42–46, but in his opposition to defendant’s motion for

summary judgment, he repeatedly asserts that he has pled sufficient facts to establish a genuine

issue of material fact with respect to ordinary negligence, not gross negligence. Pl.’s Opp. to

Summ. J. at 8, 11–12. Even assuming that plaintiff intended to maintain his assertions of gross

negligence and/or recklessness, his mere recitations of the terms “gross negligence” and



7      District of Columbia law does not generally recognize varying degrees of negligence.
Hernandez v. District of Columbia, 845 F. Supp. 2d 112, 116 (D.D.C. 2012). However, courts
applying District of Columbia law have, for equitable reasons, recognized whether a defendant
acted with gross negligence; such is the case with liability waivers. Id., citing Carleton v.
Winter, 901 A.2d 174, 181–82 (D.C. 2006) (holding that where a liability waiver limited a
party’s liability for negligence, plaintiff could nevertheless proceed on a theory of gross
negligence as a matter of “public policy to discourage aggravated wrongs”).
                                               12
“recklessness” are conclusory, and thus fall far short of meeting the summary judgment standard.

“[A]s the nonmoving party, the plaintiff may not rely solely on allegations or conclusory

statements.   Rather, the nonmoving party must present specific facts that would enable a

reasonable jury to find in its favor.” Akers v. Beal Bank, 845 F. Supp. 2d 238, 243–44 (D.D.C.

2012) (internal citation omitted).

       Plaintiff has not presented any evidence showing that CST acted with disregard to any

risk, much less that it acted in disregard to an obvious and great risk or with knowledge of such a

risk. In fact, plaintiff’s opposition to defendant’s motion for summary judgment is almost

completely devoid of references to the factual record. In assessing whether factual disputes exist

at the motion for summary judgment stage, the Court is not required to wade through the factual

record itself. See Fed. R. Civ. P. 56(c)(3) (“The court need consider only the cited materials, but

it may consider other materials in the record.”). 8 And it declines to do so here. See Akers, 845

F. Supp. 2d at 243 (“[T]he district court is not obliged to sift through hundreds of pages of

depositions, affidavits, and interrogatories in order to make [its] own analysis and determination

of what may, or may not be a genuine issue of material disputed fact.”) (internal quotation marks

omitted).

       The few citations to the factual record that plaintiff does provide are insufficient to create

a genuine issue of material fact on this issue. Plaintiff cites his expert’s deposition, stating that

riding in the “buddy buddy” formation is not an appropriate formation for novice Segway users

because the Segway might have an unusual reaction to lateral impact. Pl.’s Opp. to Summ. J. at



8       On August 30, 2012, the Court specifically reminded plaintiff’s counsel of his obligation
under Rule 56 to support claims with citations to the factual record. At that point, defendant’s
earlier motion for partial summary judgment was before the Court, and the Court extended
plaintiff the opportunity to file a supplemental response to the motion that actually contained
citations to evidence that would support his assertions. See Minute Entry (Aug. 30, 2012).
                                                 13
4–5; Young Dep. at 67:5–:15. Plaintiff does not explain how this statement demonstrates that

CST engaged in such an extreme deviation from the standard of care as to support a finding of

wanton, willful and reckless disregard or conscious indifference for the rights and safety of

others – the standard for gross negligence – or that it had any knowledge of serious danger or of

facts that would disclose serious danger to any reasonable person – the standard for recklessness.

See Romansky, 825 A.2d at 316 (defining recklessness), Walker, 689 A.2d at 44–45 (defining

gross negligence); see also Akers, 845 F. Supp. 2d at 244 (stating that failure to explain the

significance of evidence presented to the court, particularly when its relevance is not evident,

contributes to plaintiff’s inability to show a genuine issue of material fact).

       In fact, in opining on the potential hazards of a “buddy buddy” formation, plaintiff’s own

expert stated that he believed “it’s clear” that defendant did not know about the consequences of

the lateral impact hazard, that it is “essentially a concealed hazard that people are not going to be

aware of,” and that he “believe[s defendant] did train [its] riders about everything that they were

aware of with the product.” Young Dep. 103:14–:21, 104:23–:25, 105:15–:17. The expert did

testify that in his view, defendant had an obligation to read certain manufacturer materials that

would have disclosed the lateral impact hazard, and then to warn participants in the tour about

the hazard. Id. at 103:23–:25, 104:20–106:13. But this testimony is not sufficient to support a




                                                  14
claim for gross negligence. 9 Plaintiff presented no evidence that defendant knew about the risk

of injury or that the risk was so obvious that CST must be deemed to have known about it.

Accordingly, plaintiff fails to point to any evidence that establishes a genuine issue of material

fact as to defendant’s alleged gross negligence or recklessness, and the Court finds that plaintiff

cannot succeed on these claims as a matter of law. Thus, there are no claims that are not covered

by the waiver.

II.    The liability waiver did not lack consideration

       Plaintiff next argues that the liability waiver is unenforceable because it lacks

consideration. Pl.’s Opp. to Summ. J. at 16–17. This argument must fail. “[A]ny performance

which is bargained for is consideration . . . This . . . states the general rule that exchange of

performance for promise is an enforceable bargain . . . .” Restatement (Second) of Contracts

§ 72 cmt. a (1981); see also Rinck v. Ass’n of Reserve City Bankers, 676 A.2d 12, 16 (D.C.

1996). Defendant’s performance in this case was its provision of a Segway to plaintiff and a

guided tour of the District.    In return, plaintiff promised he would not sue defendant for

negligence if he were injured on the tour.       The Agreement at 1 (“For good and valuable

consideration, including the opportunity extended to me by [CST] . . . to ride a Segway . . . I do


9       Plaintiff’s other citations in support of his negligence and gross negligence claims are
likewise insufficient to establish a genuine issue of material fact with respect to gross negligence
or recklessness:
        Citations to the Segway Reference Manual, [Dkt. # 50-2], merely highlight features of the
        machine, the InfoKey, and the standby mode. See Pl.’s Opp. to Summ. J. at 5, 9–10.
        Plaintiff makes no attempt to explain why these citations demonstrate gross negligence or
        recklessness. See Akers, 845 F. Supp. 2d at 244.
        As the Court points out, the citations to plaintiff’s expert’s deposition, see Pl.’s Opp. to
        Summ. J. at 6; Young Dep. 103:4–106:18, demonstrate that defendant was unaware of
        the alleged risks associated with lateral impact on the Segway, and thereby fail to show
        recklessness or gross negligence.
        Plaintiff’s citation to “Depo of tour guide Krebs,” Pl.’s Opp. to Summ. J. at 16, is not
        useful because plaintiff fails to include the transcript of the relevant portion of the
        deposition as an exhibit to his opposition, so the Court cannot refer to it.
                                                15
hereby unconditionally assume the entire responsibility and liability for . . . personal injuries.”).

In short, defendant did provide consideration for plaintiff’s promise.

       Plaintiff asserts that defendant sent a confirmation email to him, and that the Segway and

guided tour were provided to him by defendant as consideration for the email agreement, not for

the waiver of liability Agreement. 10 Pl.’s Opp. to Summ. J. at 17. According to plaintiff, since

these services were already provided as consideration for the email agreement, defendant was

required to have offered new consideration for the Release and Indemnification Agreement. Id.

However, the Court has already rejected plaintiff’s characterization of the confirmation email as

a contract between the parties.    Mem. Op. [Dkt. # 25] at 5–7.          As discussed in the Court’s

previous Memorandum Opinion, plaintiff’s argument overlooks the clear language in the

confirmation email indicating that the email was not considered to be a contract.

       Plaintiff’s argument also overlooks the provision in the confirmation email which states

that tour participants “will be required to complete and sign a liability waiver form” before they

may participate in the tour. 2d Am. Compl. ¶ 14. In other words, defendant’s offer of services

did not extend to anyone who did not sign the Agreement. Indeed, plaintiff conceded that he

understood that he would be unable to participate in the tour if he did not sign the agreement.

Mero Dep. 140:12–:13. Thus, defendant’s provision of the Segway and guided tour constitutes

consideration for plaintiff’s waiver of defendant’s liability for any claims of negligence, and that

consideration was sufficient to establish an enforceable contract.

       What’s more, more than one promise can be supported by a single consideration: “There

is consideration for a set of promises if what is bargained for and given in exchange would have



10      Although plaintiff has not expressly stated what he considers to be his consideration for
the alleged email contract, the Court assumes that plaintiff considers his payment to CST to
constitute his consideration.
                                                 16
been consideration for each promise in the set if exchanged for that promise alone.” Restatement

(Second) of Contracts § 80(1) (1981); see also Rinck, 676 A.2d at 16 (providing the example that

if an employer promises an employee job security when the parties enter the employment

agreement, the employee’s service, although a single consideration, is sufficient to support the

employer’s various obligations, including the job security provision). Thus, even if the provision

of the Segway and the guided tour constituted consideration for plaintiff’s payment, that

consideration could also support plaintiff’s agreement to forgo his right to sue defendant for

negligence. Accordingly, defendant did provide adequate consideration for plaintiff’s waiver of

its liability. 11

III.     The liability waiver is not unenforceable as against public policy

         Plaintiff next asserts that the liability waiver is unenforceable as against public policy due

to the unequal bargaining power between the parties. Pl.’s Opp. to Summ. J. at 20. However, a

showing of unequal bargaining power does not by itself render a liability waiver unenforceable

on public policy grounds. 12 Moore, 930 A.2d at 182 (“We do not suppose that the parties in fact

had equal power, but Moore does not meet the criteria for invalidating a contract on [public

policy grounds].”). Rather, the plaintiff must show a lack of opportunity for negotiation, that the

service he received was a necessary service, and that there was a great disparity in bargaining


11      Furthermore, even if there were no consideration, the Agreement would still be valid.
“[W]hen a contract is fully executed it is valid even if it lacked consideration.” Clark v. Clark,
535 A.2d 872, 877 (D.C. 1987). Defendant executed its part of the bargain and allowed plaintiff
to take the Segway tour. Accordingly, the Court will not permit plaintiff to receive the benefit of
the bargain without upholding his agreement to waive defendant’s liability for any negligence.

12      Liability waivers can also be unenforceable as against public policy if they attempt to
limit a party’s liability for gross negligence, recklessness, or intentional misconduct. See
Godette v. Estate of Cox, 592 A.2d 1028, 1034 (D.C. 1991). Since the Court already found that
the Agreement did not attempt to relieve defendant of liability for such behavior, it declines to
address the issue again here. Accordingly, the agreement is not unenforceable as against public
policy on those grounds.
                                                  17
power. Id. In Moore, the court found that the plaintiff had not shown a lack of opportunity for

negotiation because he presented no evidence that he had objected to the waiver provision or

attempted to bargain for different terms. Id. Neither had he shown that the contract involved a

necessary service. Id. Due to these deficiencies, the court found that there was not a great

enough disparity in bargaining power to render the agreement unenforceable on public policy

grounds. Id.

       Plaintiff similarly presents no evidence that he objected to the Agreement or attempted to

bargain for different terms; he therefore fails to show a lack of opportunity for negotiation. In

fact, in his deposition, he conceded that he did not attempt to bargain for different terms. Mero

Dep. 142:1–:14. And surely a voluntary Segway tour throughout the city cannot be considered

to be a necessary service; plaintiff could have skipped the trip to D.C. or signed up for a different

manner of viewing the nation’s capital if he did not want to sign the waiver he was previously

warned about. 13   Thus, plaintiff has not shown that the Agreement violates public policy.

Because the Court finds that plaintiff’s claim is barred by plaintiff’s agreement to waive




13      The Court notes that plaintiff had taken a Segway tour less than a year earlier than the
tour at issue, and had signed three liability waivers at that time, on behalf of himself and his two
minor sons. See supra note 4. Thus, plaintiff was surely well aware that in order to participate
in the tour, he would be required to sign the waiver.
                                                 18
defendant’s liability, the Court need not reach defendant’s other arguments for summary

judgment. 14




14       The Court notes, however, that it finds defendant’s argument that plaintiff has not
proffered sufficient evidence to show that defendant breached a duty of care owed to plaintiff to
be persuasive for the following reasons:
         “[A] claim alleging the tort of negligence must show . . . that the defendant owed a duty
to the plaintiff, [and that defendant] breach[ed] that duty. . . .” Hedgepeth v. Whitman Walker
Clinic, 22 A.3d 789, 793 (D.C. 2011). Thus, if plaintiff cannot show a breach of the duty of
care, he cannot prevail on his negligence claim. To establish the applicable standard of care,
expert testimony is required unless “‘the subject matter is within the realm of common
knowledge and everyday experience.’” Briggs v. WMATA, 481 F.3d 839, 845 (D.C. 2007),
quoting Hill v. Metro. African Methodist Episcopal Church, 779 A.2d 906, 908 (D.C. 2001).
There is no evidence that the average layman has ever ridden a Segway, much less would be
familiar with the standard of care required in training novice riders to use the device.
Additionally, the data regarding the machine’s safety shutdown system and InfoKey is technical
in nature and would not fall within the realm of common knowledge and everyday experience.
Accordingly, plaintiff is required to proffer expert testimony.
         Although plaintiff has retained an expert witness, the witness is not qualified to testify on
the applicable standard of care for training tour participants on use of the Segway. To be
qualified, an expert witness must have “sufficient skill, knowledge, or experience in [the
relevant] field or calling as to make it appear that his opinion or inference will probably aid the
trier in his search for the truth.” Dyas v. United States, 376 A.2d 827, 832 (D.C. 1977), quoting
McCormick on Evidence § 13 at 29–31 (E. Cleary, 2d ed. 1972). Plaintiff’s expert has ridden a
Segway only once and has observed someone else providing training on Segway operation only
once. Young Dep. 15:13–:15, 16:7–:11. He has never trained someone to use a Segway, nor has
he ever worked for or operated a Segway tour company or conducted a Segway tour. Id. at
15:16–16:2. Simply stated, he does not have sufficient skill, knowledge, or experience to aid a
trier of fact in its search for the truth.
         Moreover, plaintiff’s opposition to summary judgment does not dispute that his expert is
not qualified to testify on the standard of care for Segway training. “It is well understood in this
Circuit that when a plaintiff files an opposition to a dispositive motion and addresses only certain
arguments raised by the defendant, a court may treat those arguments that the plaintiff failed to
address as conceded.” Hopkins v. Women’s Div., Gen. Bd. of Global Ministries, 284 F. Supp. 2d
15, 25 (D.D.C. 2003). Thus, the Court will treat this argument as conceded, but it notes that
even if the argument were not conceded, the Court would agree with defendant that plaintiff
cannot show a breach of duty of care because he lacks a qualified expert to testify on the matter.
         Resolution of the final issues – contributory negligence and assumption of risk – depends
upon contested facts, although the Court notes that plaintiff’s opposition to defendant’s motion is
very short on references to the factual record.
                                                 19